DETAILED ACTION 
The present application, filed on 5/31/2019 is being examined under the AIA  first inventor to file provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/7/2022 has been entered.

The following is a non-final First Office Action on the Merits in response to Applicant’s submission.         
a.  Claims 1, 8, 15, 23, 26, 29 are amended
b.  Claims 2, 5-6, 9, 12-13, 16, 19-20 are cancelled  

Overall, Claims 1, 3-4, 7-8, 10-11, 14-15, 17-18, 21-29 are pending and have been considered below.


Claim Rejections - 35 USC § 101
35 USC 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-4, 7-8, 10-11, 14-15, 17-18, 21-29 are rejected under 35 USC 101 because the claimed invention is not directed to patent eligible subject matter. The claimed matter is directed to a judicial exception (i.e. an abstract idea not integrated into a practical application) without significantly more. 

Per Step 1 and Step 2A of the two-step eligibility analysis, independent Claim 1, Claim 8 and Claim 15 and the therefrom dependent claims are directed respectively to a computer implemented method, to a system and to computer executable instructions stored on a non-transitory storage medium. Thus, on its face, each such independent claim and the therefrom dependent claims are directed to a statutory category of invention.  
 However, Claim 1, (which is repeated in Claims 8, 15) is rejected under 35 U.S.C. 101 because the claim is directed to an abstract idea, a judicial exception, without reciting additional elements that integrate the judicial exception into a practical application. The claim recites: predicting a response to a plurality of users; providing the response to the plurality of users. 

The limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind, but for the recitation of generic computer components. That is, nothing in the claim element precludes the steps from practically being performed in the mind. For example, the limitations of predicting a response for a plurality of users and providing that response to the plurality of users, in the context of this claim, encompasses the user manually or mentally considering certain facts, e.g. medical emergencies, and communicating manually (e.g. in written form) or verbally that response to a plurality of users. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components, then it falls within the “Mental Processes – Concepts Performed in the Human Mind (e.g. observation, evaluation, judgement, opinion)” grouping of abstract ideas. 
Accordingly, the claim recites an abstract idea.

This abstract idea is not integrated into a practical application. In particular, stripped of those claim elements that are directed to an abstract idea, (A) remaining elements of the independent claims are directed to: creating a knowledge corpus; gathering real-time data; analyzing the gathered real-time data; training the machine learning model. When considered individually, these additional claim elements represent general receipt and general calculation claim elements that serve merely to implement the abstract idea using computer components performing computer functions. The steps only serve to automate the abstract idea. (MPEP 2106.05(f)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims. 

(B) Additional remaining claim elements are: the real-time data; the analyzing; the response. While these descriptive elements may provide further helpful context for the claimed invention, they are only invoked, thus they do not serve to integrate the abstract idea into a practical application. 

(C) Finally, recited computing elements, i.e. processors, computer readable media are recited at a high-level of generality, i.e. as generic computing elements performing generic computer functions, like obtaining data, interpreting the obtained data and providing results, such that they amount to no more than mere instructions to apply the exception using generic computer components. 

Accordingly, these additional claim elements do not integrate the abstract idea into a practical application, because: (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05 (a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05 (b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05 (c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05 (e) and the Vanda memo). Therefore, per Step 2A, Prong Two, the claim is directed to an abstract idea not integrated into a practical application.

(A) Step 2B of the eligibility analysis for the independent claims concludes that the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Stripped of those claim elements that are directed to an abstract idea, not integrated into a practical application, remaining elements of the independent claims are directed to: creating a knowledge corpus; gathering real-time data; analyzing the gathered real-time data; training the machine learning model. When considered individually, these additional claim elements represent general receipt and general calculation claim elements that serve merely to implement the abstract idea using computer components performing computer functions. The steps only serve to automate the abstract idea. (MPEP 2106.05(f)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.

(B) Furthermore, additional remaining elements of the independent claims contain descriptive limitations explaining the nature, structure and/or content of: the real-time data; the analyzing; the response. However, these claim elements do not require any steps or functions to be performed and thus do not involve the use of any computing functions. While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility to the claimed invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention. 

(C) Finally, the recited computing elements of the independent claims are: processors, computer readable media. When considered individually, these additional claim elements serve merely to implement the abstract idea using computer components performing computer functions. They do not constitute “Improvements to the Functioning of a Computer or to Any Other Technology or Technical Field”. (MPEP 2106.05(a)) It is readily apparent that the claim elements are not directed to any specific improvements of any of these areas.   

When the independent claims are considered as a whole, as a combination, the claim elements noted above do not amount to significantly more, to any more than they amount to individually. The operations appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a computer receives information from another computer, processes that information and then sends a response based on processing results. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea. Therefore, it is concluded that the elements of the independent claims are directed to one or more abstract ideas and do not amount to significantly more. (MPEP 2106.05)

	Further, Step 2B of the analysis takes into consideration all dependent claims as well, both individually and as a whole, as a combination.  

Dependent Claim 21 (which is repeated in Claims 24, 27) is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: counting a number of injured people at the event site. 

Dependent Claims 3-4, 22-23 (which are repeated in Claims 10-11, 17-18, 25-26, 28-29 respectively) are not directed to any abstract ideas and are not directed to any additional non-abstract claim elements. Rather, these claims provide further descriptive limitations of elements, such as describing the nature, structure and/or content of: the knowledge corpus; the real-time data; the prediction response; the gathering or real-time data; the audio data. However, these elements do not require any steps or functions to be performed and thus do not involve the use of any computing functions. While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.

Moreover, the claims in the instant application do not constitute significantly more also because the claims or claim elements only serve to implement the abstract idea using computer components to perform computing functions (Enfish, see MPEP 2106.05(a)). Specifically, the computing system encompasses general purpose hardware and software modules, as disclosed in the application specification in fig1, fig4 and [0046], [0072], including among others: processor; data storage device; predictive support program; database. 

When the dependent claims are considered as a whole, as a combination, the claim elements noted above appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a computer receives information from another computer, processes that information and then sends a response based on processing results. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified in the independent claims as an abstract idea. The fact that the computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility. In sum, the additional elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention. Therefore, it is concluded that the dependent claims of the instant application do not amount to significantly more either. (see MPEP 2106.05)

In sum, Claims 1, 3-4, 7-8, 10-11, 14-15, 17-18, 21-29 are rejected under 35 USC 101 as being directed to non-statutory subject matter.


Claim Rejections - 35 USC § 112(a)
Written Description (New Matter)
The following is a quotation of 35 U.S.C. 112(a):
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of the relevant portion of 35 U.S.C. §132(a):
No amendment shall introduce new matter into the disclosure of the invention.

Claims 1, 3-4, 7-8, 10-11, 14-15, 17-18, 21-29 are rejected under 35 U.S.C. 112(a), for failing to comply with the written description requirement. MPEP 2163.06 stipulates – If new matter is added to the claims, the examiner should reject the claims under 35 U.S.C. 112(a) – written description requirement. In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981).  
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Claims 1, 8, 15 have been amended by Applicant to include the limitation “predicting, concurrently to the analyzing, a response.” The specification discloses at [0008] “… two blocks shown in succession may, in fact, be executed substantially concurrently, or the blocks may sometimes be executed in the reverse order …” Merriam-Webster defines “substantially” as “being largely but not wholly that which is specified” (Substantial Definition & Meaning - Merriam-Webster), which changes the meaning of concurrently. Therefore, the limitation has no support in the specification, drawings or initial set of claims. 

The reference is provided for the purpose of compact prosecution. The remainder of the claims are rejected by virtue of dependency.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
i.   Determining the scope and contents of the prior art.
ii.   Ascertaining the differences between the prior art and the claims at issue.
iii.   Resolving the level of ordinary skill in the pertinent art.
iv.   Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 8, 11, 15, 18, 21, 23-24, 26-27, 29 are rejected under 35 U.S.C. 103(a) as being unpatentable over Clark et al (US 2016/0078355), in view of Shaffer et al (US 2008/0037762), in further view of Durham et al (US 2018/0288478).  
Regarding Claims 1, 8, 15 – Clark discloses: A method for predictive support, the method comprising: 
creating a knowledge corpus based on historical data; {see at least [0004]-[0005], store of knowledge; knowledge stored in database}   
gathering real-time data from an event site; {see at least fig2, rc228, [0024] inputting cases} 
analyzing the gathered real-time data using the built machine learning model; {see at least [0004] answer based on analysis; [0023] question analysis, analysis programs}  
predicting, concurrently to the analyzing, a response to a plurality of users; {see at least [0023] predicting correct answers; fig6, rc630; [0034] predict answers}  
providing the response to the plurality of users; and {see at least [0004] providing answers; fig5, rc550, [0033] answer the question}  
training the machine learning model based on the analyzed real-time data and the created knowledge corpus.  {see at least fig2, rc210, rc214, [0023] training pipeline; hundreds of hypotheses, hundreds of thousands of scores (reads on created knowledge corpus}  

Clark does not disclose, however, Shaffer discloses: 
wherein the response includes a severity level of an injury; {see at least [0040] the severity of existing injury; [0028] life-threatening injuries (reads on injury severity)}    
wherein the real-time data includes image data or video data and data about an injury corresponding to an individual at the event site; {see at least fig4, rc424, [0035] upload an image having a magnification of the event or injury; "Upload an image that shows a close up of the emergency event", "Upload an image that shows a close up of the injury area", "Upload an image that shows a rear perspective of event", "right side of event", "left side of event", "upper portion of event", "bottom portion of event", etc. (reads on data about injury)}   

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Clark to include the elements of Shaffer.  One would have been motivated to do so, in order to determine a degree of urgency for the needed medical support.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Clark evidently discloses predicting required medical support.  Shaffer is merely relied upon to illustrate the functionality of injury severity in the same or similar context.  As best understood by Examiner, since both predicting required medical support, as well as injury severity are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Clark, as well as Shaffer would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Clark / Shaffer.

Clark / Shaffer does not disclose, however, Durham discloses: 
wherein the analyzing comprises inferring a stress level of the individual at the event site; {see at least fig4, rc404, rc420, [0075]-[0077] infer a stress level; make recommendations based on the inferred stress level}    

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Clark, Shaffer to include the elements of Durham.  One would have been motivated to do so, for a more accurate prediction of the required medical support.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Clark, Shaffer evidently discloses predicting required medical support.  Durham is merely relied upon to illustrate the functionality of inferring stress level in the same or similar context.  As best understood by Examiner, since both predicting required medical support, as well as inferring stress level are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Clark, Shaffer, as well as Durham would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Clark, Shaffer / Durham.

Regarding Claims 4, 11, 18 – Clark, Shaffer, Durham discloses the limitations of Claims 1, 8, 15. Durham further discloses:  
wherein the real-time data includes audio data.  {see at least fig4, rc412, [0073] an audio contextualizer 412 for analyzing audio data to isolate sound created by users 150 and determining the nature of the sound (e.g., using volume and pitch to distinguish a scream from casual speech)}  

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Clark, Shaffer, Durham to include additional elements of Durham.  One would have been motivated to do so, in order to utilize an existing communication channel for conveying real-time data.  In the instant case, Clark, Shaffer, Durham evidently discloses predicting required medical support.  Durham is merely relied upon to illustrate the additional functionality of audio communication in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.

Regarding Claims 21, 24, 27 – Clark, Shaffer, Durham discloses the limitations of Claims 1, 8, 15. Shaffer further discloses:
counting a number of injured people at the event site.  {see at least [0035] all injured people (reads on number of injured people}   

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Clark, Shaffer, Durham to include additional elements of Shaffer.  One would have been motivated to do so, in order to assess the magnitude of the event.  In the instant case, Clark, Shaffer, Durham evidently discloses predicting required medical support.  Shaffer is merely relied upon to illustrate the additional functionality of number of injured people in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.

Regarding Claims 23, 26, 29 – Clark, Shaffer, Durham discloses the limitations of Claims 4, 11, 18. Durham further discloses:
wherein the audio data is parsed for words and phrases that would convey the severity level of the injury.  {see at least fig4, rc412, [0073] audio data, an audio contextualizer 412 for analyzing audio data to isolate sound created by users 150 and determining the nature of the sound (e.g., using volume and pitch to distinguish a scream from casual speech); fig4, rc404, rc420, [0075]-[0077] infer a stress level; make recommendations based on the inferred stress level}   

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Clark, Shaffer, Durham to include additional elements of Durham.  One would have been motivated to do so, in order to assess the magnitude of the event.  In the instant case, Clark, Shaffer, Durham evidently discloses predicting required medical support.  Durham is merely relied upon to illustrate the additional functionality of utilizing the collected data in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.


Claims 3, 7, 10, 14, 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Clark et al (US 2016/0078355), in view of Shaffer et al (US 2008/0037762), in further view of Durham et al (US 2018/0288478), in further view of Burge (US 2002/0103622).  
Regarding Claims 3, 10, 17 – Clark, Shaffer, Durham discloses the limitations of Claims 1, 8, 15. Clark, Shaffer, Durham does not disclose, however, Burge discloses:  
wherein the knowledge corpus includes data gathered from previous similar events, injuries related to similar events and treatments used for previous injuries.  {see at least fig8f, rc3280, rc3330, rc3350, rc3360, [0255] expert knowledge domains; fig27a, fig27b, [0304] treatments}  

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Clark, Shaffer, Durham to include the elements of Burge.  One would have been motivated to do so, in order to train the machine learning model efficiently.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Clark, Shaffer, Durham evidently discloses predicting and providing a response to users.  Burge is merely relied upon to illustrate the functionality of data gathered from similar events in the same or similar context.  As best understood by Examiner, since both predicting and providing a response to users, as well as data gathered from similar events are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Clark, Shaffer, Durham, as well as Burge would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Clark, Shaffer, Durham / Burge.

Regarding Claims 7, 14 – Clark, Shaffer, Durham discloses the limitations of Claims 1, 8. Clark, Shaffer, Durham does not disclose, however, Burge discloses:   
wherein the prediction response includes a prioritized list of injured individuals based on a severity level of the injury.  {see at least [0008]-[0014] “mechanism of injury; [0022]-[0029] prediction of injuries based on sensor data (reads on severity of injury)}  

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Clark, Shaffer, Durham to include the elements of Burge. One would have been motivated to do so, in order to better customize the response, so that it is useful for the user.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Clark, Shaffer, Durham evidently discloses predicting and providing a response to users.  Burge is merely relied upon to illustrate the functionality of a response based on injury severity in the same or similar context.  As best understood by Examiner, since both predicting and providing a response to users, as well as a response based on injury severity are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Clark, Shaffer, Durham, as well as Burge would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Clark, Shaffer, Durham / Burge.


Claims 22, 25, 28 are rejected under 35 U.S.C. 103(a) as being unpatentable over Clark et al (US 2016/0078355), in view of Shaffer et al (US 2008/0037762), in further view of Durham et al (US 2018/0288478), in further view of Du (WO 2018/049430 A2).
Regarding Claims 22, 25, 28 – Clark, Shaffer, Durham discloses the limitations of Claims 1, 8, 15. Clark, Shaffer, Durham does not disclose, however, Du discloses:
wherein the gathering of the real-time data is performed with the use of an augmented reality device.  {see at least [0004], [0015] real-time data collected in augmented reality}   

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Clark, Shaffer, Durham to include the elements of Du.  One would have been motivated to do so, in order to expand the process to an additional platform, i.e. virtual reality.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Clark, Shaffer, Durham evidently discloses predicting and providing a response to users.  Du is merely relied upon to illustrate the functionality of real-time data in an augmented reality environment in the same or similar context.  As best understood by Examiner, since both predicting and providing a response to users, as well as real-time data in an augmented reality environment are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Clark, Shaffer, Durham, as well as Du would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Clark, Shaffer, Durham / Du.




The prior art made of record and not relied upon which, however, is considered pertinent to applicant's disclosure: 
0	US 20140351228 A1	2014-11-27	22	Yamamoto; Kosuke	DIALOG SYSTEM, REDUNDANT MESSAGE REMOVAL METHOD AND REDUNDANT MESSAGE REMOVAL PROGRAM. There are provided an answer evaluation means 501 that finds an answer content indicating how much an expression which would be an answer for a query is contained in a series of user's comments for the query contained in a set of queries which are response message candidate for a user's comment as characters string information indicating user's comment contents and which are character string information in a question form, and a query ranking means 502 that ranks each query in ascending order of answer content based on the answer content of each query in a user's comment found by the answer evaluation means 501.
0	US 20120078902 A1	2012-03-29	25	Duboue; Pablo A. et al.	PROVIDING QUESTION AND ANSWERS WITH DEFERRED TYPE EVALUATION USING TEXT WITH LIMITED STRUCTURE. A system, method and computer program product for conducting questions and answers with deferred type evaluation based on any corpus of data. The method includes processing a query including waiting until a "Type" (i.e. a descriptor) is determined AND a candidate answer is provided. Then, a search is conducted to look (search) for evidence that the candidate answer has the required Lexical Answer Type (e.g., as determined by a matching function that can leverage a parser, a semantic interpreter and/or a simple pattern matcher). Prior to or during candidate answer evaluation, a process is provided for extracting and storing collections of entity-type pairs from semi-structured text documents. During QA processing and candidate answer scoring, a process is implemented to match the query LAT against the lexical type of each provided candidate answer and generate a score judging a degree of match.
0	US 20160247073 A1	2016-08-25	13	Clark; Adam T. et al.	USING COHORTS TO INFER ATTRIBUTES FOR AN INPUT CASE IN A QUESTION ANSWERING SYSTEM. A cohort analysis mechanism analyzes cohorts with similar attributes to extrapolate additional knowledge and answer a question in a question answering system. The cohort analysis mechanism identifies cohorts for an entity of the question and extracts relevant data concerning the cohorts. The cohort analysis mechanism aggregates the relevant information for evidence scoring and answer scoring to answer a question posed to the question answering system. The aggregating of the data includes combining and ranking answers from the cohorts, gathering evidence and then answering the question with the gathered evidence.
0	US 20180165596 A1	2018-06-14	17	ABRAMS; Michael et al.	MODELING CHARACTERS THAT INTERACT WITH USERS AS PART OF A CHARACTER-AS-A-SERVICE IMPLEMENTATION. In one embodiment, a character engine models a character that interacts with users. The character engine receives user input data from a user device, and analyzes the user input data to determine a user intent and an assessment domain. Subsequently, the character engine selects inference algorithm(s) that include machine learning capabilities based on the intent and the assessment domain. The character engine computes a response to the user input data based on the selected inference algorithm(s) and a set of personality characteristics that are associated with the character. Finally, the character engine causes the user device to output the response to the user. In this fashion, the character engine includes sensing functionality, thinking and learning functionality, and expressing functionality. By aggregating advanced sensing techniques, inference algorithms, character-specific personality characteristics, and expressing algorithms, the character engine provides a realistic illusion that users are interacting with the character.
0	US 20090292687 A1	2009-11-26	16	Fan; James et al.	SYSTEM AND METHOD FOR PROVIDING QUESTION AND ANSWERS WITH DEFERRED TYPE EVALUATION. A system, method and computer program product for conducting questions and answers with deferred type evaluation based on any corpus of data. The method includes processing a query including waiting until a "Type" (i.e. a descriptor) is determined AND a candidate answer is provided; the Type is not required as part of a predetermined ontology but is only a lexical/grammatical item. Then, a search is conducted to look (search) for evidence that the candidate answer has the required LAT (e.g., as determined by a matching function that can leverage a parser, a semantic interpreter and/or a simple pattern matcher). In another embodiment, it may be attempted to match the LAT to a known Ontological Type and then look for a candidate answer up in an appropriate knowledge-base, database, and the like determined by that type. Then, all the evidence from all the different ways to determine that the candidate answer has the expected lexical answer type (LAT) is combined and one or more answers are delivered to a user.
0	US 20170061091 A1	2017-03-02	30	McElhinney; Adam et al. Indication of Outreach Options for Healthcare Facility to Facilitate Patient Actions. Disclosed herein are systems, devices, and methods related to patient response to outreach options of healthcare facilities. Examples involve determining patient response metrics for patients based on patient data and/or other data. A patient response metric indicates a probability that a patient will perform a medically-related patient action in response to an outreach option. Example output data can indicate various outreach options, patient response metrics for outreach options, expected value of implementing outreach options, and/or recommendations of outreach options.
0	US 20200274970 A1	2020-08-27	18	Ding; Joshua Chihsong et al. AUTOMATED SYSTEMS AND METHODS FOR NATURAL LANGUAGE PROCESSING WITH SPEAKER INTENTION INFERENCE. A computerized method of managing a robotic telemarketing call includes calling, by an automated robotic telemarketing system, a customer selected from a customer list. The method includes parsing, by a real-time speech recognition module of the automated robotic telemarketing system, a customer statement received from the customer. The method includes determining, by a language intention determining module, a customer purchase intention according to the parsed customer statement. The method includes selecting a sales pitch response corresponding to the determined customer purchase intention. The method includes providing an audio signal including the selected sales pitch response to the customer.
0	WO 2018020239 A1	2018-02-01	56	DECOMBEL SAMANTHA et al.	DETERMINING AN OPTIMAL WELLNESS REGIME. A method of determining an optimum wellness regime is described. The method identifies one or more traits - one or more physiological, behavioural and/or biological states of the user; identifies one or more genetic factors and one or more environmental factors of the user that are relevant to one or more of the traits; assigns a weighting to each genetic and/or environmental factor for the traits that defines the likely effect that the genetic and environmental factor has on the traits; calculates a trait score for each trait based on the weightings assigned to each trait, each trait score indicative of the likely biological, behavioural or physiological response of the user to the trait; defines a trait profile for the user from the trait scores, said trait profile characterizing the users likely biological, behavioural or physiological response to a wellness regime; and determines, based on the trait profile, a wellness regime that is optimised to the goals of the user.
0	EP 3420908 A1	2019-01-02	20	CHAKRABARTI BISWAROOP et al. SCATTERED X-RAY DETECTION TO DETECT MISUSE AND PREVENT HARM. An apparatus and related method for supporting X-ray imaging. The apparatus comprises an input interface (IN) for receiving an X-radiation scatter measurement obtained by an X-ray sensor (SX i ) during operation of an X-ray imager (XI) for imaging a first object (PAT). A predictor component (PC) is configured to predict, based on said measurement, whether or not: i) a second object (P) is present, or ii) there is sufficient X-ray exposure of said first object (PAT). The apparatus comprises an output interface (OUT) for outputting a predictor signal indicative of an outcome of said prediction.


Response to Amendments/Arguments
Applicant’s submitted remarks and arguments have been fully considered.  

Applicant disagrees with the Office Action conclusions and asserts that the presented claims fully comply with the requirements of 35 U.S.C. § 101 regrading judicial exceptions. Further, Applicant is of the opinion that the prior art fails to teach Applicant’s invention. 

Examiner respectfully disagrees in both regards.

With respect to Applicant’s Remarks as to the claims being rejected under 35 USC § 101.
Applicant submits:  
a. The pending claims are not directed to an abstract idea. 
b. The identified abstract idea is integrated into a practical application.
c. The pending claims amount to significantly more. 

Furthermore, Applicant asserts that the Office has failed to meet its burden to identify the abstract idea and to establish that the identified abstract idea is not integrated into a practical application and that the pending claims do not amount to significantly more. 

Examiner responds – The arguments have been considered in light of Applicants’ amendments to the claims. The arguments ARE NOT PERSUASIVE. Therefore, the rejection is maintained. 

The pending claims, as a whole, are directed to an abstract idea not integrated into a practical application. This is because (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05 (a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05 (b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05 (c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05 (e) and the Vanda memo). 
In addition, the pending claims do not amount to significantly more than the abstract idea itself.
As such, the pending claims, when considered as a whole, are directed to an abstract idea not integrated into a practical application and not amounting to significantly more.

More specific: 
Applicant submits “Therefore, concepts "that cannot practically be performed in the human mind and thus are not 'mental processes"' (MPEP 2106.04(a)(2)(111)) are therefore patent eligible under 35 U.S.C. § 101.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
Based on the claim language and in light of the application specification, the eligibility analysis in the instant Office Action has concluded at Step 2A Prong One:   
However, Claim 1, (which is repeated in Claims 8, 15) is rejected under 35 U.S.C. 101 because the claim is directed to an abstract idea, a judicial exception, without reciting additional elements that integrate the judicial exception into a practical application. The claim recites: predicting a response to a plurality of users; providing the response to the plurality of users. 
The limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind, but for the recitation of generic computer components. That is, nothing in the claim element precludes the steps from practically being performed in the mind. For example, the limitations of predicting a response for a plurality of users and providing that response to the plurality of users, in the context of this claim, encompasses the user manually or mentally considering certain facts, e.g. medical emergencies, and communicating manually (e.g. in written form) or verbally that response to a plurality of users. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components, then it falls within the “Mental Processes – Concepts Performed in the Human Mind (e.g. observation, evaluation, judgement, opinion)” grouping of abstract ideas. 
Accordingly, the claim recites an abstract idea. 
Therefore, the eligibility analysis in the instant Office Action has determined that the claimed process can be executed by the human mind, as detailed above. 

Applicant submits “This guidance does not suggest that the invention must be equally efficient in the human mind as it is on a computer in order to be treated as an abstract idea. Rather, it helps distinguish functionality that cannot practically be performed in the human mind, even slowly – such as the substantial simultaneity described below.” Examiner has carefully considered and agrees with this statement. 
  The claim is directed to executing the enumerated steps; the claim is not directed to the efficiency of the process. Therefore, the claims can be executed by the human mind. 

Applicant submits “Applicant once again submits that it is not practical for a human, either in the human mind or with pen and paper, to perform the amended limitation "predicting, concurrently to the gathering and analyzing, a response to a plurality of users, wherein the response includes a severity level of an injury."” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
First, as mentioned already here immediately before, the claims are directed to the process of providing medical information. The claims are not directed to the practicality of this process. 
Second, computers cannot "predict[ing], concurrently to the gathering and analyzing, a response to a plurality of users,” either. All operations executed by a computer are sequential. Concurrency is perceived by humans, only because of the execution speed of the computers. Therefore, it appears tom be no difference between computer and human mind execution in terms of concurrency in execution. 

Applicant submits “As such, the claimed invention cannot be considered a mental process since the performance of the claimed invention is impractical in the human mind or with the aid of pen and paper.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
  The claim is directed to executing the enumerated steps; the claim is not directed to the efficiency of the process. Therefore, the claims can be executed by the human mind.   

Applicant submits “Applicant's Claimed Invention Adds Significantly More to The Judicial Exception.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
The eligibility analysis in the instant Office Action concludes at Step 2B:
When the independent and dependent claims are considered as a whole, as a combination, the claim elements noted above appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a computer receives information from another computer, processes that information and then sends a response based on processing results. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified in the independent claims as an abstract idea. The fact that the computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility. In sum, the additional elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention. Therefore, it is concluded that the dependent claims of the instant application do not amount to significantly more either. (see MPEP 2106.05)   

Applicant submits “The claims, as amended, specifically include "predicting, concurrently to the gathering and analyzing, a response to a plurality of users, wherein the response includes a severity level of an injury," satisfying the standard set forth by MPEP 2106.05(a)(ii), and showing the importance of this improvement to our invention.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
Importance of an alleged improvement is not an eligibility criterion (see 2019 PEG, 2019 Revised PEG, MPERP 2106.04, MPEP 2106.05)  

Applicant submits “Furthermore, as indicated by MPEP 2106.05(g), the limitation is not an insignificant extra-solution activity.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
The quoted claim element surely is significant for the process. At the same time, however, it is extra-solution activity, hence insignificant form an eligibility perspective only, for not “predicting, concurrently to the gathering and analyzing, a response to a plurality of users, …” will not change the nature of the claimed process.  

Applicant submits “Furthermore, as indicated by MPEP 2106.05(g), the limitation is not an insignificant extra-solution activity.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
See response immediately above.   

Applicant submits “"Emergent properties" refers to properties of the invention that emerge from the combination of the claims but are not enabled in merely one step. At a minimum, these aspects are unconventional.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
The eligibility analysis in the instant Office Action does not allege that any recited aspects are conventional.   

It becomes self-evident that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself. Therefore, the rejection under 35 U.S.C. § 101 is maintained. 


With respect to Applicant’s Remarks as to the claims being rejected under 35 USC § 103.
Applicant submits “Accordingly, Shaffer does not disclose Applicant's amended claim limitation of "wherein the real-time data includes image data or video data and data about an injury corresponding to an individual at the event site."” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. Shaffer discloses: 
wherein the real-time data includes image data or video data and data about an injury corresponding to an individual at the event site; {see at least fig4, rc424, [0035] upload an image having a magnification of the event or injury; "Upload an image that shows a close up of the emergency event", "Upload an image that shows a close up of the injury area", "Upload an image that shows a rear perspective of event", "right side of event", "left side of event", "upper portion of event", "bottom portion of event", etc. (reads on data about injury)}
Therefore, Shaffer discloses the claim element.  

Applicant submits “Thus, the Clark reference fails to disclose, suggest, or render predictable "wherein the analyzing comprises inferring a stress level of the individual at the event site."” Applicant submits remarks and arguments geared toward the amendments. Examiner has carefully reviewed and considered Applicant’s remarks, however they ARE MOOT in light of the fact that they are geared towards the amendments. Nevertheless, Durham discloses: 
wherein the analyzing comprises inferring a stress level of the individual at the event site; {see at least fig4, rc404, rc420, [0075]-[0077] infer a stress level; make recommendations based on the inferred stress level}    
Therefore, Durham discloses the amended claim element. 

The other arguments presented by Applicant continually point back to the above arguments as being the basis for the arguments against the other 103 rejections, as the other arguments are presented only because those claims depend from the independent claims, and the main argument above is presented against the independent claims. Therefore, it is believed that all arguments put forth have been addressed by the points above.


Examiner has reviewed and considered all of Applicant’s remarks. The changes of the grounds for rejection, if any, have been necessitated by Applicant’s extensive amendments to the claims. Therefore, the rejection is maintained, necessitated by the extensive amendments and by the fact that the rejection of the claims under 35 USC § 101 has not been overcome. 


The prior art made of record and not relied upon which, however, is considered pertinent to applicant's disclosure:  


Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Radu Andrei whose telephone number is 313.446.4948.  The examiner can normally be reached on Monday – Friday 8:30am – 5pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached at 571.270.7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.     
As detailed in MPEP 502.03, communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. The following is a sample authorization form which may be used by applicant: 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”
Information regarding the status of an application may be obtained from the Patent Center system.  Status information for published applications may be obtained from Patent Center information webpage. Status information for unpublished applications is available through Patent Center information webpage only.  For more information about the Patent Center, see https://patentcenter.uspto.gov. Should you have questions on access to the Patent Center, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in U.S.A. or Canada) or 571-272-1000.

Any response to this action should be mailed to: 
Commissioner of Patents and Trademarks
P.O. Box 1450 
Alexandria, VA 22313-1450

or faxed to 571-273-8300 

Hand delivered responses should be brought to the: 

United States Patent and Trademark Office 
Customer Service Window 
Randolph Building
401 Dulany Street
Alexandria, VA 22314



/Radu Andrei/
Primary Examiner, AU 3622